DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-4, 9-15, and 20-23 are allowed.
	The closest prior art of recorded: 
Pelletier et al. (US 20160150571) teaches a methods and apparatus for random access in multicarrier wireless communications are disclosed. Methods and apparatus are provided for physical random access channel (PRACH) resource signaling, PRACH resource handling, preamble and PRACH resource selection, random access response (RAR) reception, preamble retransmission, and transmission and reception of subsequent messages. A method for maintaining an allowed multicarrier uplink (UL) random access channel (RACH) configuration set by adding an UL carrier to the allowed RACH configuration set provided that a triggering event occurs and performing a random access (RA) procedure using the allowed RACH configuration set. A method for sending data in multicarrier wireless communications by determining a set of available UL carriers and selecting an UL carrier from the set of available UL carriers.
Schwarz (US 20040147263) teaches an inter-frequency handover of a UE connection is performed in which the frequency of the uplink connection from the UE to a base station remains the same and the frequency of the downlink connection from the base station to the UE changes from a first downlink frequency to a second downlink frequency. A request for the handover is transmitted from the base station. The request containing information indicating the second downlink frequency and information indicating that the uplink frequency remains the same. In response to the request, the physical layer of the uplink connection is maintained while changing the downlink frequency from the first downlink frequency to the second downlink frequency.
None of prior arts of record discloses receiving, by a terminal device, a system message from a network device on a first downlink carrier, wherein the system message comprises first information for performing random access on a first uplink carrier and second information for performing random access on a second uplink carrier, wherein the second information further comprises a first Physical Random Access Channel (PRACH) power threshold, and wherein a frequency of the first uplink carrier is higher than a frequency of the second uplink carrier; determining, by the terminal device based on a reference signal received power of the first downlink carrier and the first PRACH power threshold, an uplink carrier for sending a random access request message, wherein: when the reference signal received power of the first downlink carrier is greater than or equal to the first PRACH power threshold, the uplink carrier for sending the random access request message is the first uplink carrier; and when the reference signal received power of the first downlink carrier is less than the first PRACH power threshold, the uplink carrier for sending the random access request message is the second uplink carrier; sending, by the terminal device, the random access request message on the uplink carrier for sending the random access request message; and receiving, by the terminal device, a random access response message from the network device on the first downlink carrier.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641